This cause was tried upon oral testimony offered before the trial court. The evidence was not without some conflict. That for the complainants tended to show the property described in the deed to Martha M. Cameron — from whom complainants purchased — embraced lots 1 and 2, in block 4, of the town of Pell City, as described in the original bill; and that this was the property of which the said Martha M. Cameron took possession, and remained in the open, notorious, and adverse possession of the same for a period of more than 20 years, and up to the time of the sale to complainants. It further appears without dispute that the complainants have been in such adverse and undisturbed possession from the time of their purchase to the date of trial. The conveyances under which the respondent claims expressly excepted the property purchased by Mrs. M. M. Cameron.
We enter into no discussion of the evidence here, as this would serve no useful purpose. A sufficient outline of the tendencies of the evidence for the respective parties appears in the statement of the case. Suffice it to say the same has been very carefully considered, and there is found ample proof to sustain the findings of the court below. The decree granting the complainants the relief prayed will be, accordingly, affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.